DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/21 has been entered.
The claims dated 2/9/21 are entered. Claims 1, 6, 13, and 18 are amended. Claims 4-5 and 16-17 are cancelled. Claims 1-3, 6-15, and 18-22 are pending and addressed below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 9-10, 13-14, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin (US 10,394,290) in view of Mattwell (US 4,144,722), Schwarck (US 2013/0333383), and Li et al. (US 2011/0042057).

Regarding claim 1, Hardin teaches a cooling apparatus comprising: a heat exchanger in thermal communication with a plurality of computing devices (12); coolant intake and exhaust pipes in thermal communication with the heat exchanger (see Fig. 2); a geothermal heat sink (10) comprised in a geothermal field, structured to transport heat away from the heat exchanger via coolant pipes (from 56 to 62); a coolant pump (claim 13) operatively coupled to the coolant lines in a coolant circuit (Fig. 2) and configured to transport heat absorbed by the heat exchanger to the geological heat sink (Fig. 2); a secondary heat sink (either 16 or 18) with valves (26, 42) to optionally direct coolant through the secondary heat sink or through a bypass (201; see Fig. 2).
Hardin does not teach a filtration unit.
Mattwell teaches that it is old and well-known in the art to provide coolant circulation circuits with filtration units (51, 45, 64, 38) with coolant intake and exhaust pipes (at 39, 40; 52, 54; 65, 66) in order to maintain the purity of the coolant in the circuit; the filtration unit (e.g. 38) may be arranged upstream of the intake pipes which lead to heat exchangers (e.g. 28, 34) of the system;
Mattwell further teaches that in a first configuration uni-directional valves (39, 40; or 52, 54) located immediately upstream and downstream of the filtration unit (e.g. 38; or 51) open and a uni-directional valve (20; or 49) closes in order to allow coolant to flow through the configurable filtration unit (Col. 3:10-16) and a second configuration in which the above valves are all in the opposite position (Col. 2:66-3:16).

Hardin does not discuss the type of pump used.
Schwarck teaches that it is old and well-known to use variable frequency pumps in order to control the rate of coolant flow in a system, including a geothermal energy extraction system, based on detected heat transfer requirements (Para. [0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system of Hardin with a variable frequency pump, as taught by Schwarck, in order to allow for fine-tuning of the system in response to load sizes.
Hardin teaches the use of three-way valves (26, 42) at either end of the secondary heat sink and the bypass to control flow through the secondary heat sink, rather than the valve configuration recited.
Li teaches a heat source (Fig. 7; 602), geothermal heat sink (Fig. 7; 601), and secondary heat sink (Fig. 7; 603) wherein coolant is directed from the heat source either to the secondary heat sink or the geothermal heat sink via three-way valves (6.1, 6.2; Fig. 7) as taught by Hardin. Li further teaches (Fig. 5) that it is an art recognized equivalent to perform this function between a heat source (402), secondary heat sink (403), and geothermal heat sink (401) via uni-directional valves (4.1, 4.2, 4.3; Fig. 5) to allow or disallow flow through the secondary heat sink, as recited in claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Hardin with multiple uni-directional valves in place of the three-way valves as these are art recognized equivalent structures, per Li.

Regarding claim 13, Hardin teaches a method comprising: transporting heat away from a heat exchanger (12) in thermal communication with a plurality of computing devices via intake and exhaust 
Hardin does not teach a filtration unit.
Mattwell teaches that it is old and well-known in the art to provide coolant circulation circuits with filtration units (51, 45, 64, 38) with coolant intake and exhaust pipes (at 39, 40; 52, 54; 65, 66) in order to maintain the purity of the coolant in the circuit; the filtration unit (e.g. 38) may be arranged upstream of the intake pipes which lead to heat exchangers (e.g. 28, 34) of the system.
Mattwell further teaches the use in a first configuration of uni-directional valves (39, 40; or 52, 54) located immediately upstream and downstream of the filtration unit (e.g. 38; or 51) open and a uni-directional valve (20; or 49) closes in order to allow coolant to flow through the configurable filtration unit (Col. 3:10-16) and a second configuration in which the above valves are all in the opposite position (Col. 2:66-3:16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Hardin with filtration units, as taught by Mattwell, in order to prevent buildup of biological growth, scale, or other impurities within the system.
Hardin does not discuss the type of pump used.
Schwarck teaches that it is old and well-known to use variable frequency pumps in order to control the rate of coolant flow in a system, including a geothermal energy extraction system, based on detected heat transfer requirements (Para. [0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system of Hardin with a variable frequency pump, as taught by Schwarck, in order to allow for fine-tuning of the system in response to load sizes.

Li teaches a heat source (Fig. 7; 602), geothermal heat sink (Fig. 7; 601), and secondary heat sink (Fig. 7; 603) wherein coolant is directed from the heat source either to the secondary heat sink or the geothermal heat sink via three-way valves (6.1, 6.2; Fig. 7) as taught by Hardin. Li further teaches (Fig. 5) that it is an art recognized equivalent to perform this function between a heat source (402), secondary heat sink (403), and geothermal heat sink (401) via uni-directional valves (4.1, 4.2, 4.3; Fig. 5) to allow or disallow flow through the secondary heat sink, as recited in claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Hardin with multiple uni-directional valves in place of the three-way valves as these are art recognized equivalent structures, per Li.

Hardin further teaches that: the coolant circuit is a closed loop (see Fig. 2), per claims 2 and 14; the secondary heat sink (16) in thermal communication with the coolant and comprising heat exchange coils (50) wherein the coolant is caused to flow through the heat exchange coils in a first configuration (Fig. 2) and wherein the coolant bypasses the heat exchange coils in a second configuration (determined by valve 42; Fig. 2), and in the combination, the heat sink may be connected in either of the first or second configurations based on the cooling needs of the system, per claims 6 and 18; water may be used as the coolant (Col. 1:64), per claims 9 and 20; the geothermal field is embedded in the earth as a heat sink at a depth of at least twelve feet in vertical closed loops (Col. 3:15-20), per claims 7, 10, and 21-22.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin in view of Mattwell, Schwarck, Li, and Johnson (US 2010/0038052).

Johnson teaches that it is old and well-known in the art to provide a geothermal (318) heat exchange system as hybrid closed/open loops (Para. [0032]) with inflow valves (326) and outflow valves (Para. [0030] stating that water is directly pumped outside of the system from the heat pump; inherently a valve must be present to determine whether the pumped water flows to the reservoir 320 or out of the system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Hardin as a hybrid open/closed loop system, as taught by Johnson in order to allow operation even during saturation of the geothermal heat sink.
Hardin, as modified, does not specify that the valves are computer controlled.
Poyner teaches that it is old and well-known in the art to control valves (68, 80, 90, 100) via computers (110, 210).
It would have been obvious to one of ordinary skill in the art to control the valves of Hardin, as modified, via computers, as taught by Poyner, in order to allow for changes to control schema without hardware replacements.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin in view of Mattwell, Schwarck, Li, and Chainer (US 2013/0081781).
Regarding claims 8 and 19, Hardin, as modified, do not specify that the geothermal heat sink is underground water.
Chainer teaches that it is old and well-known to utilize underground water as a geothermal heat sink (Para. [0007]).
.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin in view of Mattwell, Schwarck, Li, and Kidwell (US 2007/0023163).
Regarding claims 11-12, Hardin, as modified, does not specify diameter, internal fins, or materials for the geothermal piping.
Kidwell teaches that it is old and well-known to use piping in the range of 8-36 inches (Para. [0252]) formed from polyethylene or aluminum (Para. [0356] with internal fins (Fig. 117).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Hardin, as modified, with the well-known materials taught by Kidwell.

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
Applicant’s remarks merely assert that the prior art as previously configured did not address the newly added limitations. As these new limitations have been thoroughly addressed above, that material is not repeated here.
As a note for clarity and future prosecution, the tying of the first and second configurations of the independent claims which address the filtration unit (i.e. applicant’s steps 202-204 in Fig. 2) to the configuration of the secondary heat exchanger (i.e. applicant’s steps 206-208) in claims 6 and 18 appears to be a mistake. There is nothing in the disclosure to support the notion that these different configurations operate in unison or in any way dependent upon the status of the other. However, as that unitary operation is merely suggested but not required by the present claim language, no 112 rejection was issued. It is suggested that perhaps the configurations of claims 6 and 18 be labelled as “third” and “fourth” configurations since they are entirely independent of the first and the second.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763